Name: 2004/884/EC: Council Decision of 13 December 2004 appointing an Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-12-22; 2006-06-07

 22.12.2004 EN Official Journal of the European Union L 374/72 COUNCIL DECISION of 13 December 2004 appointing an Austrian alternate member of the Committee of the Regions (2004/884/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as an alternate member of the Committee of the Regions has fallen vacant following the death of Mr Manfred DÃ RLER, notified to the Council on 6 October 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Gebhard HALDER, LandtagsprÃ ¤sident, Vorarlberger Landtag, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Manfred DÃ RLER for the remainder of his term of office, which runs until 25 January 2006. Done at Brussels, 13 December 2004. For the Council The President B. R. BOT (1) OJ L 24, 26.1.2002, p. 38.